                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF NEW YORK
                                             UNITED STATES COURTHOUSE
                                                  500 PEARL STREET
                                               NEW YORK, NY 10007-1312
   NAOMI REICE BUCHWALD
                                                                                                              212-805-0194
UNITED STATES DISTRICT JUDGE



                                                              June 5, 2019

      Jay B. Solomon, Esq.
      Belkin Burden Wenig & Goldman, LLP                                         USDCSDNY
      270 Madison Avenue
                                                                                 DOCUMENT
      New York, NY 10016
                                                                                 ELECTRONICALLY HLED
      Philip Joseph Campisi, Jr., Esq.
      Annie P. Kubic, Esq.
                                                                                 DOC#:                 I
                                                                                 DATE FILED:Jei5'---l-l_,__19_ _       l1
      Westerman, Ball, Ederer, Miller & Sharfstein, L.L.P.                                                           __ ..,
                                                                                                               _, __,.., i


      1201 RXR Plaza
      Uniondale, NY 11556

                                        Re: Awad, et al. v. Omar, et al.
                                             18 Civ. 10810 (NRB)

      Dear Counsel:

              I write to explain why I struck the "Consent Decree" from the docket sheet. First,
      utilizing the definition of a consent decree cited in plaintiffs' letter dated May 24, 2019, it is not a
      consent decree as it does not resolve the case even as to a single defendant. Second, properly
      understood, the "Consent Decree" is analogous to a cooperation agreement in a criminal case,
      whereby a defendant agrees both to plead guilty and to cooperate with the Government in hopes
      of receiving a lenient sentence. In that situation, the Court is not involved in evaluating the
      defendant's cooperation unless the Government "certifies" that cooperation by moving pursuant
      to 18 U.S.C. § 3553 and 5Kl.1 of the Sentencing Guidelines. Similarly, this Court should have
      no role in evaluating whether Sarni Omar has lived up to his end of the contract with plaintiffs.
      Yet such involvement is invited by the so-called "Consent Decree" because it does not dismiss the
      case against Sarni Omar. Moreover, given the allegations in paragraph 12 of the complaint and
      the fact that Mr. Omar is not represented by counsel, the Court is especially concerned about any
      involvement in this private agreement.
              Thus, the Court will not sign the "Consent Decree," and in the absence of any status as a
      court order, pleading, or motion, it simply has no place on the docket sheet.




                                                             z~
                                                              Naomi Reice Buchwald
                                                              United States District Judge
